--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.64
 
 
RESTATED REVENUE SHARING AGREEMENT
 
This RESTATED REVENUE SHARING AGREEMENT, dated as of November 13, 2009 (this
“Agreement”), is entered into between Radnor Research and Trading Company, LLC,
with its principal place of business at 290 King of Prussia Road, Radnor,
Pennsylvania 19087 (“Radnor”) and Bonds.com Group, Inc., a Delaware corporation
(herein, together with its controlled subsidiaries, called the “Company”).
 
RECITALS
 
WHEREAS, Radnor and Bonds.com Inc., a controlled subsidiary of the Company, have
entered into that certain Revenue Sharing Agreement, dated as of July 1, 2009
(the “RSA”); and
 
WHEREAS, the Company and Radnor desire to supersede and cancel the RSA in its
entirety and, in lieu thereof, to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants hereinafter set forth, the parties hereby agreed as follows:
 
SECTION 1.           Definitions.  As used herein, the following terms shall
have the meanings set froth below:
 
“Aggressor Party” means, with respect to a trade on the Company Trading
Platform, a party that either (i) agrees to buy from the Company as Riskless
Principal at a seller’s proposed purchase price or (ii) agrees to sell to the
Company as Riskless Principal at a buyer’s proposed purchase price.  (Hit the
bid and lift the offer).
 
“Company Trading Platforms” means the Company’s trading platform “BondStation,”
together with any future enhancements or derivatives thereof (including, without
limitation, “BondStation Pro”) and any successor and/or corollary platforms or
programs operated by the Company or any of its subsidiaries.  This includes
other linked trading platforms outside the Company from which the Company
generates revenue.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
Rules and regulations promulgated thereunder.
 
“Person” means a company, a corporation, an association, a partnership, a
limited liability company, an organization, a joint venture, a trust or other
legal entity, an individual, a government or political subdivision thereof or a
governmental agency.
 
“Radnor Referral Net Revenues” means the revenues generated and received by the
Company from the execution of a transaction on a Company Trading Platform in
which at least one of the parties involved is a Radnor Referral and the
Aggressor Party, less (i) all direct trading and transaction costs paid or
payable to an unaffiliated third party with respect to :such transaction
(inclusive of fees trade errors, etc), and (ii) the properly allocable portion
of the costs incurred by the Company in the establishment and operation of the
accounts of UBS Securities, Inc. and its customers who are agreed to be Radnor
Referrals, as determined in good faith by the Company’s Chief Financial Officer
and ratified by the Company’s Board.
 
 
 

--------------------------------------------------------------------------------

 
 
“Radnor Referrals” means any Person (including, without limitation, any past,
present or future clients of Radnor) whose name is provided by Radnor or a
representative thereof to the Company as a potential customer for any of the
Company Trading Platforms, provided, however, that no such Person shall be
deemed a Radnor Referral if (x) such person has actively traded securities on
any of the Company Trading Platforms (excluding promotional or trial trading
activities that may have been provided to such Person by the Company) within the
six (6) weeks preceding the date upon which such Person is referred to the
Company by Radnor and (y) the Company informs Radnor in writing, within ten (10)
days after submission of the proposed Radnor Referral’s name to the Company,
that such Person is already a client (in accordance with clause (x) above) of
the Company.
 
SECTION 2.           General Obligations.
 
(a)           The Company will make all of the Company Trading Platforms
available to all Radnor Referrals subject, in each case, to the Company’s
standard promotional, trial and trading procedures.
 
(b)           Each Radnor Referral, to the extent applicable, shall complete
standard account paperwork, materially in accordance with the Company’s new
account requirements, prior to trading securities on any of the Company Trading
Platforms.
 
SECTION 3.           Representations and Warranties.  Each of the Company and
Radnor represents and wan-ants that:
 
(a)           It is a registered broker-dealer under the Exchange Act.
 
(b)           It is in compliance with all applicable securities laws and all
rules and regulations of the financial Industry Regulatory Authority (“FINRA”).
 
(c)           The execution, delivery and performance by it of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on its part, and this Agreement has
been duly executed and delivered by it and constitutes valid and binding
obligations, enforceable in accordance with its terms, except as limited by (A)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws relating to or affecting the rights and remedies of
creditors and debtors and (B) equitable principles generally, regardless of
whether such principles are considered in a proceeding at equity or at law.
 
SECTION 4.           Covenants.  During the term of this Agreement, Radnor
shall:
 
(a)           Comply with all aspects of SEC Rules 17a-3 and 17a-4 relating to
copies of all supporting documents for compensation under this agreement for
which the Company will make payments to Radnor;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Provide such documentation as requested the Company to any
relevant governing regulatory authorities;
 
(c)           Maintain its status as a registered broker-dealer, and notify the
Company if its status as a registered broker-dealer changes; and
 
(d)           Comply with all other applicable securities laws and all rules and
regulations of FINRA.
 
SECTION 5.           Term.
 
(a)           The tern of this Agreement shall commence on November 13th 2009,
and shall continue for three (3) years thereafter unless terminated pursuant to
the other provisions of this Agreement.  This Agreement shall automatically
renew, on the same terms and conditions; for additional one (1) year periods
unless either party notifies the other in writing of its election to cancel such
renewal within 90 days prior to the expiration of the then-current term.  If
this Agreement is terminated, amended or otherwise modified, prompt notification
will be provided by the Company to all regulatory organizations, if necessary.
 
(b)           Unless this Agreement is terminated by the Company pursuant to
Section 11(a), the Company shall continue to pay Radnor Sharing Payments for a
period eighteen (18) months following the date of termination of this Agreement.
 
SECTION 6.           Radnor Referrals.  Radnor shall provide to the Company the
names of Radnor Referrals that are or may be interested in executing Securities
trades on any of the Company Trading Platforms.  Within ten (10) days of the
Company’s receipt of a proposed Radnor Referral, the Company shall inform Radnor
in writing if such proposed Radnor Referral does not qualify as a Radnor
Referral, by virtue of the provisions set forth in the definition of the term
“Radnor Referral”.  Radnor agrees that it will refer a Person as a Radnor
Referral only if (i) a Radnor representative shall have contacted senior
official of such Person with a view to inducing such Person to use any of the
company’s Trading platforms for trading its and/or its client securities and
(ii) such official shall have indicated a significant interest in such use.  The
initial list of mutually agreed upon Radnor Referrals as existing on the date
hereof is set forth as Schedule 1 attached hereto and Schedule 1 shall be
updated from time to time (but no less than monthly) with the names of
additional mutually agreed upon Radnor Referrals provided by Radnor.
 
SECTION 7.           Revenue Sharing.  During the term of this Agreement and
until the renegotiation of the revenue sharing arrangements and their
documentation is completed as contemplated by Section 8. below, the Company
shall, in consideration of Radnor introducing Radnor Referrals to the Company,
make the revenue sharing payments to Radnor (collectively, “Revenue Sharing
Payments”) equal to fourteen percent (14%) of all Radnor Referral Net
Revenues.  In the event that George O’Krepkie shall cease to be an employee of
the Company, and the Company shall engage a new person or persons to fulfill the
responsibilities of George O’Krepkie, the Company will make Revenue Sharing
Payments to Radnor equal to thirty-five percent (35%) of all Radnor Referral Net
revenues less, the accrued compensation paid to such person or persons but in no
event less that fourteen (14%) of such, Radnor Referral Net Revenues. Revenue
Sharing Payments shall be paid by the Company to Radnor on a monthly basis
within fifteen (15) days following the end of each calendar month, subject to
the audit rights of Radnor set forth in Section 9 below.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.           Renegotiation
 
As promptly as practicable after the end of the first calendar quarter of 2010,
the Company and Radnor will review the business records of the Company
pertaining to the Revenue Sharing payments which have been made under this
agreement as well as the mutual financial, reputational and professional
benefits which have accrued to the Company and Radnor by virtue of mutual
association with Radnor since July 1,2009.  The Company and Radnor will, in
light of such review, thereupon if appropriate enter into negotiations in good
faith with a view to revising the formula for determining future Revenue Sharing
Payments in a mutually fair and equitable manner.
 
SECTION 9.           Audit Review of Revenue Sharing Payments.
 
(a)           Within 15 days after the end of each month, commencing with
December 2009, the Company shall provide Radnor with a detailed statement of the
Radnor Referrals and White Label Customers that executed trades on any of the
Company Trading Platforms and the Radnor Referral Net Revenues or White Label
Revenues, as applicable, associated therewith (“Monthly Statement”).
 
(b)           For a period of thirty (30) days following the delivery of the
last monthly statement with respect to each fiscal year of the Company (the
“Annual Audit Period”), Radnor may inspect and audit the business records of the
Company for such fiscal year pertaining to the determination of Revenue Sharing
Payments.  The Company shall provide Radnor and its outside accountants with
access to the relevant records of the Company during reasonable business hours,
to verify, at Radnor’s expense, the determination of Revenue Sharing Payments
for such fiscal year, Unless Radnor delivers written notice to the Company on or
prior to the last day of the Annual Audit Period specifying in reasonable detail
all disputed items and the basis therefore, the parties shall be deemed to have
accepted and agreed to the calculations of all the Monthly Statements for such
fiscal year.  If Radnor so notifies the Company of an objection to any Monthly
Statement for such fiscal year, the parties shall, within thirty (30) days
following the date of such notice (the “Resolution Period”), attempt to resolve
their differences and any resolution by them as to any disputed amount shall be
final, binding, conclusive and nonappealable for all purposes under this
Agreement.  If at the conclusion of the Resolution Period the parties have not
reached an agreement on the objections, then an amounts remaining in dispute
may, at the election of either party, be submitted to an independent accounting
firm mutually acceptable to the parties (the “Accounting Firm”) who shall
resolve such dispute within thirty (30) days of referral.  The decision
Accounting Firm shall be final and binding upon the parties.  The cost of the
Accounting Firm shall be borne by 50/50 by the Company and Radnor.
 
SECTION 10.           Indemnification.  Each party shall indemnify, defend and
hold harmless the other party from and against any loss, damages or liability to
the extent arising from its breach of any representations, warranties, covenants
and obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11.           Termination.  Either party may terminate this Agreement:
(a) in the event of a material breach by the other party of any of the terms and
conditions hereof, provided ten (10) days prior written notice specifying the
breach has been given to the other party and, if such breach may be cured, such
other party has not cured such default within ten (10) days after receipt of
such notice, or (b) by mutual written agreement of both parties.
 
SECTION 12.           Notices.
 
(a)           All notices which any of the parties may desire or be required to
give to each other shall be given in writing.  Such notice and any payment to be
made hereunder may be delivered personally to the other parties, or may be
delivered by deposit In the United States mail, registered mail, postage
prepaid, addressed to the other parties (as the case may be) at the addresses
set forth below or at such other address as is given in writing to the other
parties hereto.  The date of personal delivery of mailing of any such notice
shall be deemed to be the date of such notice.
 
For Radnor:
 
Victor Angermueller
Radnor Research and Trading Co.
290 King of Prussia Road
Radnor, Pennsylvania 19087
 
For the Company:
 
Christopher Loughlin
Bonds.com Group, Inc.
1515 S. Federal Highway, Ste 212
Boca Raton, FL 33432
 



 
SECTION 13.           Attorney’s Fees.  Should any dispute arise out of this
Agreement and resort to legal services being required, the prevailing party
shall be entitled to all costs and attorney’s fees from the other party.
 
SECTION 14.           Severabilty.  The provisions of this Agreement are
severable and in the event that a court of competent jurisdiction determines
that any provision of this Agreement is in violation of any law or public
policy, in whole or in part, only the portions of this Agreement that violate
such law or public policy shall be stricken.  All portions of this Agreement
that do not violate any statute or public policy shall not be affected thereby
and shall continue in full force and effect.  Further, any court order striking
any portion of this Agreement shall modify the stricken terms as narrowly as
possible to give as much effect as possible to the intentions of the parties
under this Agreement.
 
SECTION 15.           Entire Agreement; Amendment; Waivers.  This Agreement,
including its Schedules, contains the entire agreement between the parties
relating to the subject matter hereof and supersedes any prior or other
understandings, agreements or representations relating thereto.  This Agreement
may not be amended, modified or supplemented except by an agreement in writing
signed by the parties hereto.  Waiver by any party of any breach of this
Agreement shall not operate or be construed as a continuing waiver or as a
waiver of any subsequent breach.
 
SECTION 16.           Governing Law.  This Agreement will be governed by the
laws of the State of New York, without regard to its conflicts of laws
principles.  Each of the parties to this Agreement consents to the exclusive
jurisdiction and venue of the Courts of the State and Federal Courts of New
York.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written above.
 

   
RADNOR RESEACH AND TRADING COMPANY, LLC
         
By:
/s/ Victor Angermueller    
Name:
Victor Angermueller    
Title:
Managing Director



 

   
BONDS.COM GROUP, INC.
         
By:
/s/ Christopher G. Loughlin    
Name:
Christopher G. Loughlin    
Title:
Chief Operating Officer



 